Title: To George Washington from Colonel Ezekiel Cheever, 3 July 1777
From: Cheever, Ezekiel
To: Washington, George



Hond Sir
Boston July 3rd 1777

Your Excellencys order’s June 13th Came to hand the 24th ulto. I wrote Mr Collins my Clerk at Springfield to make out a Return of the Arms recd & delivered agreeable to your directions and forward it to your Excellency as Quick as possible.
I came to Town the 21st ulto to get my pay Rolls paid and, Consult with Genl Heath concerning His providing 100 Men at least for Guard & fatigue Service at Springfield & Brookfield & for to apply to the Genl Court to, fix on a Method Whereby I may be Supplyed with Teams on all Emergencies and to endeavor to get Springfield Ferry better regulated & provided with One or more Boats, as public Service as bin much retarded for, want of a nother Boat & proper Hands to attend them all which am like to Obtain.
As soon as these matters are Settled I will return to Springfield and endeavour to assist in promoting the Service to the utmost of my Power, May God Preserve & Prosper Your Excellency, with due respects I have the Honr to be your most Obedient and Hume Servant

Ezekl Cheever Comry Artilly

